Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Action Made Non-Final
Applicant’s response filed 04/18/2022 has been considered and arguments were found persuasive. This rejection is made Non-Final as it is not based on amendments made to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Denk (US5323075).
Regarding claims 1-2, Takahashi teaches an electronic expansion valve (Figure 2), comprising:
a rotor (Figure 2, 31), a stator (Figure 2, 33), and a circuit board (Figure 6A, 126), the rotor comprising a permanent magnet (Figure 2, 92), the permanent magnet comprising at least two pairs of magnetic poles (¶48), the stator comprising a coil and a coil bobbin (Figure 2, 88 and Figure 5F, bobbins 124), the coil being supported by the coil bobbin (¶67) and electrically connected to the circuit board (¶66), the coil bobbin being arranged around the permanent magnet (Figure 2, 88 and 92), wherein the electric expansion valve further comprises a box body , part of the box body is formed through injection molding by using the stator as an insert (Figure 2, 33, ¶47. The coil 33 is formed by plastic molding and the specification of “injection molding” is considered “product by process”. For an apparatus claim, the structure is considered for patentability and not the process by which the structure is made. The extent to which injection molding imparts structure onto the device is considered in the structure of the box body and in the instant case the structure imparted is not different than that of a plastic-molded body), a box cavity is formed in the box body, and the circuit board is arranged in the box cavity (Figure 5A, 33, Figure 5F, 126).
Takahashi does not disclose the Hall sensor arrangement of claim 1.
However, Burklin notes that Hall sensors are effective for the control of expansion valves utilizing the stator/rotor regime (Figure 3, 332, ¶43) which allows for accurate adjustment and monitoring (¶50) and Denk discloses a Hall effect sensor for such motor arrangements (Figure 1, 44) wherein the Hall sensor is arranged at the periphery of the permanent magnet (Figure 1, 24) and is electrically connected to the circuit board (col. 3, lines 19-27), the hall sensor comprises a sensing portion (Figure 1, 44’s face towards 24) and a connecting portion (col. 3, lines 19-27), the sensing portion is electrically connected to the circuit board through the connecting portion (col. 3, lines 19-27), and the sensing portion is configured to sense a magnetic pole change of the permanent magnet (Hall sensors are configured as such – they sense changes in magnetic fields), where the sensing portion is always located in a corresponding radial region between two axial ends of the permanent magnet during an entire operation process of the rotor (Figure 1, 44 and 24), wherein the arrangement comprises a mounting portion (Figure 3, 46), the sensing portion is fixedly connected to the mounting portion, and the mounting portion is arranged between the Hall sensor and the circuit board (Figure 3, the mounting portion is arrived at before the circuit board), and that Hall sensors are most effective when placed between the axial ends of the permanent magnet (“ Among the advantages, the Hall effect sensors 44 operate with greater reliability because they work off of the flux in the main magnetic air gap G instead of the end flux leakage.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include a Hall sensor as taught by Denk in the expansion valve box body, within the cavity so as to be arranged on the circuit board 126, in order to provide the system of Takahashi with more accurate positional control of the valve and it would have been obvious to keep the Hall sensor between axial ends of the permanent magnet during the entire operation of the device in order to more accurately measure position, as taught by Denk.
Regarding claims 3 and 11, Takahashi as modified teaches all of the limitations of claims 1 and 2, wherein
the mounting portion comprise a first engagement portion (Denk, Figure 3, portion holding 44) and a second engagement portion (Denk, Figure 3, portion holding 48), the Hall sensor is plugged into the first engagement portion (Figure 3, 44 is plugged into 46), and at least part of the second engagement portion and at least part of the circuit board are engaged with each other and fixed to each other by welding (Denk, the leads 48 are attached to the circuit board. “Welding” constitutes product-by-process and does not structurally differentiate the claimed invention from the fastening means in Denk).
Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Denk (US5323075), further in view of Riehl (US6366194).
Regarding claims 4 and 12, Takahashi as modified teaches all of the limitations of claims 3 and 11, wherein
the Hall sensor comprises a package portion (Denk, Figure 2, portion of 44 around 48), the package portion is formed through injection molding by using the sensing portion as an insert (“Formed through injection molding with the sensing portion as an insert” is product-by-process and does not structurally differentiate the claimed invention from Denk), the connecting portion comprises a pin (Denk, Figure 3, 48), the pin is fixed to the package portion through injection molding (“Through injection molding” is a product-by-process limitation which does not structurally differentiate the claimed invention from that in Denk), the first engagement portion comprises a mounting groove and a through hole, the package portion is accommodated in the mounting groove, the pin is connected to the circuit board after passing through the through hole (Denk, Figure 3, 44 sits in a groove and 48 passes through a hole at the base of the groove 46).
Takahashi as modified does not teach wherein the circuit board is provided with a first connecting hole and the pin is fixed to and electrically connected to the circuit board after passing through the first connecting hole.
However, Riehl teaches
 the circuit board is provided with a first connecting hole (Riehl, Figure 9, 17), and the pin is fixed to and electrically connected to the circuit board after passing through the first connecting hole (Riehl, Figure 9, 8 goes through 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make such a connection to the circuit board for Takahashi as modified in order to ensure a stable connection between the Hall sensor and the circuit board.
While Takahashi as modified does not specify that the pins are soldered to the circuit board, the Examiner takes Official Notice that it is old and well known in the art to solder components to circuit boards because it offers a cost effective, stable connection for circuit board components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to solder the electrical connection of the Hall sensor and circuit board in Takahashi as modified in order to offer a cost effective and stable electrical connection for the sensor. Further, soldering would render Takahashi as modified to meet the product-by-process limitation of “welding”.
Applicant did not traverse this finding under Official Notice in the response filed 01/31/2022 or the response filed 04/18/2022 and therefore it is taken as Applicant Admitted Prior Art.
Regarding claims 5 and 13, Takahashi as modified teaches all of the limitations of claims 4 and 12, but does not teach the particulars of claims 5 and 13. However, Riehl teaches wherein
the second engagement portion comprises a connecting post, a length of the pin is equal to a length of the connection post (Riehl, Figure 9, the length of 8 below 15 is equal to the equivalent length on 25), the circuit board is provided with a second connecting hole (Riehl, Figure 9, hole through which 25 extends), and the connection post is plugged into the second connecting hole and fixed to the circuit board by interference fit (Riehl, Figure 4, 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a connection topology in order to provide a secure connection to the circuit board.
Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Denk (US5323075), further in view of Auburger (US7385394).
Regarding claims 6 and 14, Takahashi as modified teaches all of the limitations of claims 3 and 11, but does not teach the particulars of claims 6 and 14.
However, Auburger discloses wherein the mounting portion comprises an adapter plate, the adapter plate is provided with a connecting circuit, the hall sensor is fixed to and electrically connected to the adapter plate, the adapter plate is fixed to and electronically connected to the circuit (Figure 4, 3, 9, plate 12, circuit 7) wherein such an adapter plate construction provides for compensation of inhomogeneity from the magnet and allows for more reliable detection of magnetic fields (col. 4, lines 3-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an adapter plate in order to more reliably detect the magnetic fields from the motor.
Regarding claims 7 and 15, Takahashi as modified teaches all of the limitations of claims 6 and 14, wherein the Hall sensor comprises
a package portion, the package portion encapsulating the sensor portion (Auburger, Figure 4, 3 and 4), the connecting portion comprises a lead, the lead and the sensing portion are arranged opposite to each other (Auburger, Figure 4, 6 and 3 are opposite each other), the adapter plate comprises a bonding pad, and the lead is fixedly connected to the bonding pad (Auburger, Figure 4, bonding pad 12, which is fixed and integral with 6).
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Denk (US5323075), further in view of Auburger (US7385394), further in view of Shoop (New Devices for Optoelectronics: Smart Pixels, Fiber Optic Data Communication: Technological Trends and Advances, ©2002).
Regarding claims 9 and 17, Takahashi as modified teaches all of the limitations of claims 7 and 15, but does not teach the bonding method of claims 9 and 17.
However, Shoop discloses that when bonding to electrical components to circuit boards utilizing a bonding pad on each component can be utilized to solder the components together (p. 366, 10.3.1.3.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a bonding pad on the adapter plate and a bonding pad on the circuit board, where they are joined and soldered together when assembled, in order to form a good electro and mechanical connection between the components.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Denk (US5323075), further in view of Shoop (New Devices for Optoelectronics: Smart Pixels, Fiber Optic Data Communication: Technological Trends and Advances, ©2002).
Regarding claims 10 and 18, Takahashi as modified teaches all of the limitations of claims 3 and 11, wherein the mounting portion comprises
a package portion (Denk, Figure 2, portion of 44 around 48), the package portion is fixed to the sensing portion through injection molding by using the sensing portion as an insert (“Formed through injection molding with the sensing portion as an insert” is product-by-process and does not structurally differentiate the claimed invention from Denk), the connecting portion is provided with a lead at an end of the package portion (Denk, Figure 3, 48). 
Takahashi as modified does not teach the bonding pad of claim 10.
However, Shoop discloses that when bonding to electrical components to circuit boards utilizing a bonding pad on each component can be utilized to solder the components together (p. 366, 10.3.1.3.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a bonding pad on the lead and a bonding pad on the circuit board, where they are joined and soldered together when assembled, in order to form a good electro and mechanical connection between the components. This would result in the package portion being between the sensing portion and the circuit board.
Response to Arguments
Applicant’s arguments, filed 04/18/2022, have been fully considered.
Applicant’s arguments with respect to Riehl are found persuasive. Riehl is not relied upon herein to teach the claimed feature at issue and therefore the argument is moot insofar as the rejection herein.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763